DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 737376 to Romberg (cited by Applicant).
Re: claim 1, Romberg discloses the claimed invention including a recoil brake for braking recoiling masses of a barreled firearm, the recoil brake comprising: a hollow cylinder a, which has an interior filled with a fluid (“Flüssigkeit,” line 1); a control rod d arranged in the hollow cylinder that has an end connected to the hollow cylinder (leftmost end); a piston rod c that surrounds the control rod and is arranged within the hollow cylinder for movement in an axial direction of the hollow cylinder (as shown; compare Figs. 1 and 2); and a piston b that is arranged for displacement in the axial direction (as shown) and fluidically separates a high-pressure side from a low-pressure side of the interior (inherent in the disclosure of a fluid brake), is formed on the piston rod (as shown).
Re: claim 2, Romberg further discloses wherein the piston fluidically separates the high-pressure side from the low-pressure side such that a fluidic communication between the high-pressure side and the low-pressure side through the piston is prevented in an area between an outer contour of the piston rod and an inner contour of the hollow cylinder (as shown).
Re: claim 3, Romberg further discloses wherein a distance, by which the piston is axially displaceable in the axial direction, is at least as great as the recoil distance of the recoiling masses during a passage of a bullet through the barreled firearm, page 1, line 49, through page 2, line 5.  Google translates this passage:
In contrast, in the case of the invention, due to the piston being displaceably mounted on the piston rod, there is no liquid displacement during the return travel of the barrel up to the projectile exiting the barrel and thus no braking force at all on this section of travel.

Re: claim 4, Romberg further discloses wherein the piston has two essentially radially running end faces (see faces at either end of piston b abutting cylinder a, separated by a gasket or, more likely, means for fixing the piston relative to the cylinder).
Re: claims 5-6, because the faces are consistently the same throughout operation of the system, such meet the claims.  That is, because each face remains unchanged throughout, one of the faces must ‘correspond to the high-pressure side in an idle position (claim 5), while the other must correspond to the low-pressure side at all times (claim 6).
Re: claim 7, Romberg further discloses wherein the piston rod has an essentially cylindrical outer contour over its entire length (as shown).
Re: claim 8, Romberg further discloses wherein a control gap (throttle cross-section, “Drosselquerschnitt,” page 2, line 75)  is formed within the piston rod or between the piston rod and the control rod, which connects the high-pressure side and the low-pressure side, wherein the piston rod has at least one opening c3, which connects the high-pressure side and the control gap to each other, the opening being arranged in front of an idle position of the piston, page 2, lines 46-99 (as shown).
Re: claim 10, Romberg further discloses wherein the piston has a chamfer on the high-pressure-side end face (face including b3), which has the same angle of inclination as the opening (though orthogonal, the angles of each appear to be the same as the opposite end face).
Re: claim 11, Romberg further discloses wherein the recoil brake includes a stop element c2 arranged on the piston rod for providing an end stop in an end position of the piston (as shown).
Re: claim 12, Romberg further discloses a barreled firearm (“Geschützrohr,” page 2, line 47, being equivalent to gun barrel).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
15-Dec-22